Citation Nr: 0519589	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  01-04 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty for approximately 23 years 
and 7 months.  The veteran's service from April 1956 until 
September 1964, when he was transferred to reserve status, 
has been verified, but the dates of the veteran's prior 
service of more than 15 years have not been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2002 the Board undertook additional development 
of the veteran's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in November 2003, the 
Board remanded this case to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for completion of the 
requested development and consideration of evidence obtained 
by the Board.  The requested development has been completed.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

3.  The veteran's claim of entitlement to service connection 
for coronary artery disease, claimed as vascular disease, was 
received by the RO on June 17, 1998.

4.  The veteran has a current diagnosis of coronary artery 
disease.

5.  There is no medical evidence relating the veteran's 
coronary artery disease to any event or injury, other than 
the veteran's use of tobacco products, in service or to any 
applicable presumptive period thereafter.


CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease secondary 
to the use of tobacco products is precluded by law.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2004).

2.  Service connection is not warranted for coronary artery 
disease.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on the veteran's claim of entitlement to 
service connection.  Accordingly, the Board can issue a final 
decision because all notice and duty to assist requirements 
have been fully satisfied, and the veteran is not prejudiced 
by appellate review.

In the present case, a substantially complete application for 
the veteran's claim of service connection was received on 
June 17, 1998.  Thereafter, in a rating decision dated in 
December 1999, the veteran's claim was denied.  Only after 
that rating action was promulgated did the RO, on March 21, 
2001, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
of service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  That was because it was legally 
impossible to provide the veteran VCAA notice prior to the 
December 1999 rating decision, because the VCAA was not 
enacted until November 2000.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on March 21, 2001, was not 
given prior to the first AOJ adjudication of this claim, the 
notice was provided by VA at that time, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, the veteran's case was readjudicated in an August 
2001 rating decision.  Further, Supplemental Statements of 
the Case (SSOCs), re-adjudicating the veteran's claim, were 
provided to the veteran in August 2001 and November 2004.  
These actions essentially cured the error in the timing of the 
notice.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on March 21, 
2001, complied with these requirements.

Additionally, the Board notes that the March 21, 2001 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
63 days, a recently enacted amendment to the VCAA clarified 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, private medical records, and records of 
treatment at a Naval hospital have been obtained.  There is 
no indication that relevant (i.e., pertaining to treatment 
for the claimed disabilities) records exist that have not 
been obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided a VA examination in February 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Further, VA's efforts have complied with the 
instructions contained in the March 2001 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2004).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records, contentions by the veteran 
and his representative, private medical records for treatment 
of the veteran from October 1979 to July 1998, and a VA 
examination report dated in February 2003.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show for 
his claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In accordance with the presumptive service connection 
provisions, cardiovascular renal disease may be presumed to 
have been incurred during active military service if 
manifested to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The Board notes that a VA examiner who evaluated the veteran 
at a February 2003 VA heart examination and Michael Collins, 
M.D., a private physician, both relate the veteran's current 
coronary artery disease to the veteran's use of tobacco 
products during his military service.  However, to the extent 
that the veteran's current cardiovascular disorder may be the 
result of his use of tobacco products, the Board notes that 
for claims filed after June 9, 1998, service connection for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service is prohibited.  See 38 
U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300 (2004); see 
also Kane v. Principi, 17 Vet. App. 97, 103 (2003).  The 
veteran's claim of service connection was filed on June 17, 
1998.  In his May 2001 substantive appeal, the veteran argues 
that his claim was dated prior to and mailed prior to June 9, 
1998.  The veteran questions the accuracy of the date stamp 
on his claim.

There is no evidence in the record that can be construed as 
an informal claim received prior to June 17, 1998.  See 
38 C.F.R. § 3.155(a) (2004) ("Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by [VA], from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.").  The date stamp 
on the veteran's claim, indicating that the claim was 
received by the RO on June 17, 1998, is presumed to be 
accurate in the absence of clear evidence to the contrary.  
See United States v. Chemical Foundation, Inc., 272 U. S. 1, 
14-15 (1926) ("The presumption of regularity supports the 
official acts of public officers, and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties."); see also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying 
the presumption of regularity to the actions of VA 
officials).

Under the presumption of regularity it will be taken that the 
veteran's claim was received by the RO on June 17, 1998, the 
date indicated by the date stamp, unless there is clear 
evidence to the contrary.  Other than the veteran's statement 
that his claim should have been received sooner than June 17, 
1998, because he mailed it before June 9, 1998, there is no 
evidence to suggest that the dated stamped on the veteran's 
claim is invalid.  Such evidence is insufficient to rebut the 
presumption of regularity; it does not provide clear evidence 
that the date stamp is inaccurate.  Further, the veteran's 
statements in his substantive appeal are contradicted by 
other evidence in the claims folder, including the veteran's 
own prior statement.  In his October 2003 notice of 
disagreement, the veteran stated that he mailed his claim to 
the RO on June 15, 1998-after June 9, 1998.  Additionally, 
the veteran's claim included an attached letter from Dr. 
Collins that was dated on June 9, 1998; therefore, unless the 
date on that letter was also inaccurate, the veteran's claim 
could not have been sent prior to June 9, 1998, as the 
veteran claimed in his substantive appeal.  Accordingly, 
because there is no clear evidence to rebut the presumption 
that the veteran's claim was filed on June 17, 1998, the 
Board finds that the veteran's claim was filed on that date.

The Board notes that even if the Board were to apply 
provisions regarding the computation of time limit for filing 
a notice of disagreement or a substantive appeal, the 
veteran's claim still would be presumed to have been filed 
after June 9, 1998.  Those regulations provide that when the 
rules for notices of disagreement and substantive appeals 
require that any written document be filed within a specified 
period, a response postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  In the event that the postmark is not of record, the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  In calculating the 
five-day period, Saturdays, Sundays, and legal holidays will 
be excluded.  38 C.F.R. § 20.305(a) (2004).  Applying the 
"mailbox rule" of 38 C.F.R. § 20.305(a) by analogy to the 
veteran's filing of his claim, the postmark of the veteran's 
claim is not of record.  There were no legal holidays between 
May 25, 1998 (the last Monday in May 1998), and July 4, 1998.  
38 C.F.R. § 20.306 (2004).  June 9, 1998 was on a Tuesday.  
June 17, 1998, fell on the second Wednesday after June 9, 
1998.  Therefore, the date five days earlier than June 17, 
1998, excluding Saturdays and Sundays, is June 10, 1998-
after June 9, 1998.  Therefore, service connection for 
coronary artery disease, claimed as vascular disease, on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products during a veteran's active service 
is prohibited in this case.

The veteran was diagnosed at a February 2003 VA heart 
examination with coronary artery disease status post open 
heart surgery, with double coronary artery bypass grafts, and 
multiple angioplasties and/or stenting.  That diagnosis is 
consistent with and supported by the other evidence in the 
record.  Therefore, the veteran satisfies the criterion of 
having a current disability.  The Board finds, nevertheless, 
that the preponderance of the evidence shows that the 
veteran's coronary artery disease is not the result of any 
event, other than the veteran's use of tobacco products, in 
active service.

The veteran's service medical records show that at his 
September 1964 released from active duty examination, the 
veteran's lungs and chest, heart, and vascular system were 
evaluated as normal.  The veteran's blood pressure was 
188/66.  There is no medical evidence that the veteran was 
treated for or diagnosed with cardiovascular disease in 
service.  At the veteran's quadrennial physical in October 
1968 during his reserve service, an electrocardiogram (EKG) 
was "probably [within normal limits]."  The veteran's blood 
pressure at that time was 156/120.  At the February 2003 VA 
heart examination, the VA physician examined the veteran and 
reviewed the evidence contained in the veteran's claims 
folder.  The VA physician noted that the October 1968 EKG was 
completely normal and stated that, based on that EKG, there 
was no evidence that the veteran had heart disease during 
active duty.

There is no competent medical evidence relating the veteran's 
current coronary artery disease to his military service, 
other than his use of tobacco products, or to any applicable 
presumptive period thereafter.  Although the veteran clearly 
believes that his coronary artery disease is related to his 
military service, his statements are not competent evidence 
to establish any such relationship.  The veteran is competent 
to report his experiences and readily observable symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, as 
a layperson, the veteran is not competent to provide a 
medical diagnosis, such as coronary artery disease, or a 
medical nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see Hayes v. Brown, 9 Vet. App. 67, 72 (1996) 
(holding that, although a lay person can certainly provide an 
account of symptoms he experiences, a lay person is not 
competent to provide a medical diagnosis).  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his coronary artery disease is related to his military 
service or any applicable presumptive period thereafter.  See 
Espiritu, 2 Vet. App. at 95; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The only competent evidence addressing a relationship between 
the veteran's current coronary artery disease and his 
military service is the June 9, 1998 statement by Dr. Collins 
and the report of the February 2003 VA heart examination.  As 
noted previously, both physicians related the veteran's 
current coronary artery disease to his use of tobacco 
products in service.  However, service connection secondary 
to the use of tobacco products is prohibited in this case.  
The only part of these medical opinions that address a 
relationship between the veteran's current coronary artery 
disease and his military service, excluding his use of 
tobacco products, is the conclusion by the VA examiner in 
February 2003 that the EKG conducted in October 1968, more 
than four years after the veteran's separation from service, 
showed that the veteran did not have heart disease at that 
time.

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's current coronary artery 
disease is not the result of any event, other than the 
veteran's use of tobacco products, in active service.  
Service connection for a disability as a result of the 
veteran's use of tobacco products in service in prohibited.  
Because there is no competent evidence relating the veteran's 
coronary artery disease to any other disease or event in his 
military service or any applicable presumptive period 
thereafter, the veteran's claim for service connection must 
fail.  Because the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
coronary artery disease, claimed as vascular disease, the 
claim must be denied.


ORDER

Entitlement to service connection for coronary artery disease 
is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


